Citation Nr: 0635495	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  06-07 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





REMAND 

The veteran, who is the appellant, served on active duty May 
1969 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.          

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

In September 2006, the veteran was notified that his file was 
being transferred to the Board.  In October 2006, in 
accordance with 38 C.F.R. § 20.1304(a), the veteran timely 
requested a videoconference hearing at the RO before the 
Board.  

To ensure due process, the appeal is REMANDED for the 
following action:

Schedule the veteran for a videoconference 
hearing before the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



